DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2022 has been entered.

Status of Claims
This action is in reply to the communication filed on December 22, 2022.
Claims 21 and 43 have been amended and are hereby entered.
Claims 38 and 40 have been canceled.
Claims 21, 24 – 26, and 41 – 43 are currently pending and have been examined. 

Response to Amendments
Applicant’s amendments to the claims, filed December 22, 2021, caused the withdrawal of the rejection of claim 40 as indefinite under 35 U.S.C. 112(b) as set forth in the office action filed November 3, 2021. Applicant has cancelled claim 40.
Applicant’s amendments to the claims, filed December 22, 2021, caused the withdrawal of the rejection of claim 40 as improper dependent form under 35 U.S.C. 112(d) as set forth in the office action filed November 3, 2021. Applicant has cancelled claim 40.

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the amendment to claim 21 to polymer comprising at least one structural unit of formula (P-Ia) or (P-Ib) and at least one further structural unit selected from formulae M2, M10 to M19 and M23 address Examiner’s previous concern that the argued unexpectedly superior results are not commensurate in scope with the claims. Examiner respectfully disagrees. The variables for the claimed formulas, including at least the definitions for Ar1 – Ar4, R, R1 are still much broader than the scope of the compounds shown in the examples. Therefore the argument of unexpectedly superior results are not commensurate in scope with the claims and cannot be considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 24 – 26, and 41 – 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 has been amended to include structural unites M2, M10 to M19 and M23. Several of these formulas provide substituents (R)O and (K)O. However, there is not definition provided for “O” in the claims. Therefore it is unclear how many of these substituents are present in the resulting formula. 
Claims 24 – 26, and 41 – 43 are rejected as being dependent on claim 21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21, 25, 26, and 41 - 43 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid (US20180198069) and Ishihara (US20160163982).
As per claim 21, Schmid teaches:
A metal complex having a metal atom of bismuth and at least one ligand ([0007] “crosslinking reagent comprises at least one metal atom from groups 13 – 15 and an organic ligand.” & ([0021] “In one embodiment, the crosslinking reagent comprises metal atoms from the group consisting of bismuth”)
Where the ligand comprises at least one anionic coordination group having at least one oxygen atom through which the metal atom is coordinated (See the product shown in the reaction scheme in paragraph [0049], and shown below. E1 and E2 are defined in paragraph [0005] to be “independently of one another may be oxygen…”)

    PNG
    media_image1.png
    126
    263
    media_image1.png
    Greyscale

Wherein the ligand is a polymer comprising at least one structural unit of formula (P-I) selected from the group consisting of structural units of formulae (P-Ia) 
    PNG
    media_image2.png
    161
    426
    media_image2.png
    Greyscale
(See the product shown in the reaction scheme in paragraph [0049], shown above. RHTL is defined in [0058] “RHTL of the organic hole transporter may be selected from the group consisting of C20 – C200 triarylamine-based hole transporters… Units contemplated in the base structure of the functionalized matrix RHTL of an organic hole transporter… may also be used in oligomeric or polymeric form.” This would encompass the required Ar3 definitions. Because the RHTL is defined as “triarylamine-based”, it is seen to encompass derivatives, including that claimed.)
Wherein the anionic coordination group comprises a structure of formula K-I 
    PNG
    media_image3.png
    81
    283
    media_image3.png
    Greyscale
([0041 – 0045], Formula I, shown below. “L is a bond… E1, E2 independently of one another may be oxygen, sulfur, selenium, NH or NE3… R is selected from H… RHTL is the base structure of an organic hole transporter.” RHTL is the ligand. 
    PNG
    media_image4.png
    87
    301
    media_image4.png
    Greyscale
)
Schmid teaches that RHTL may be selected from triarylamine-based hole transporters  that may be used in oligomeric or polymeric form ([0058]). Schmid does not specifically teach the triarylamine claimed in P-Ia and wherein the polymer comprises at least one further structural unit which is different from the structural units of Formula (P-Ia) and (P-Ib) and which is selected from the structural units of Formula M2, M10 to M19 and M23. 
Ishihara teaches an emission layer-side hole transport material for use in organic electroluminescent devices (Abstract). Ishihara further teaches compound 6 shown below in [0175]: 
    PNG
    media_image5.png
    181
    313
    media_image5.png
    Greyscale
, which reads on formula P-Ia and the structural unit M2 as shown below. 
    PNG
    media_image6.png
    151
    244
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the triarylamine-based compound of Schmid to be the compound disclosed by Ishihara. One of ordinary skill would have been motivated to make this modification because Ishihara teaches that these compounds provide improved emission efficiency and emission life” ([0008]). 
As per claim 25, Schmid teaches all the limitations of claim 21. Schmid further teaches:
At least one anionic coordination group in the ligand comprises a structure of formula K-II 
    PNG
    media_image7.png
    117
    312
    media_image7.png
    Greyscale
([0041 – 0045], Formula I, shown previously. “L is a bond or is selected from the group consisting of substituted or nonsubstituted, saturated or unsaturated C1 – C50 alkyl, aryl, polyethylene glycol, polyethylenediamine, polyester, polyurethane, polyvinylidene-phenyl chains or mixtures thereof; E1, E2 independently of one another may be selected from oxygen, sulfur, selenium, NH or NE3… R is selected from H… RHTL is the base structure of an organic hole transporter…” [0058] “RHTL of the organic hole transporter may be selected from the group consisting of C20 – C200 triarylamine-based hole transporters…”)
As per claim 26, Schmid teaches all the limitations of claim 25. Schmid further teaches: 
The V radical ([0041 – 0043], Formula I, shown previously. “L is a bond or is selected from the group consisting of substituted or nonsubstituted, saturated or unsaturated C1 – C50 alkyl, aryl, polyethylene glycol, polyethylenediamine, polyester, polyurethane, polyvinylidene-phenyl chains or mixtures thereof
As per claim 41, Schmid teaches all the limitations of claim 22. Schmid further teaches:
A solution or formulation comprising at least one metal complex in one or more solvents ([0102] "Carboxylic acid-functionalized hole transporters (oligomeric or of low molecular mass) are deposited from solution together with the crosslinker reagent.")
As per claim 42, Schmid teaches: 
An electronic or optoelectronic component having one or more active layers, wherein at least one of the active layers comprises one or more metal complexes of claim 21. ([0099] “FIG. 1 shows schematically the construction of an organic light-emitting diode (10). The light-emitting diode is constructed of a glass layer (1); silicone or indium tin oxide (ITO) layer (2); hole injector layer (3); hole transport layer (HTL) (4); emitter layer (EML) (5); hole blocker layer (HBL) (6); electron transport layer (ETL) (7); electron injector layer (8); and a cathode layer (9).” The compounds of Schmid are produced for "hole-transporting electrical layers." [0014].)
As per claim 43, Schmid teaches all the limitations of claim 42. Schmid further teaches:
The electronic or optoelectronic component selected from organic electroluminescent devices… organic field-effect transistors… organic thin-film transistors, organic solar cells ([0008] “Sublimation is used to produce the hitherto most efficient commercially available organic components, such as, for example, organic light-emitting diodes (see FIG. 1), solar cells (see FIG. 2), transistors (see FIG. 3), and bipolar transistors.”)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid (US20180198069A1) and Ishihara (US20160163982), as applied to claims 21, 25, 26, and 41 - 43 above and further in view of Maltenberger (US20150123047A1).
As per claim 24, Schmid and Ishihara teach all the limitations of claim 21. Schmid and Ishihara do not teach:
Wherein the ligand comprises at least two spatially far-removed anionic coordination groups via which two metal atoms can be complexed.
Maltenberger teaches metal complexes comprising group 13 to 16 metals for use as dopants in organic electronic components (Abstract). Maltenberger further teaches:
Wherein the ligand comprises at least two anionic coordination groups separated by at least 4 bonds via which two metal atoms can be complexed. ([0036] “In a preferred embodiment, at least one of the ligands L is in a bridging arrangement between two metals.” When the ligand structure of Schmid and Ishihara is used, the anionic coordination groups are separated by at least the hole transport structure, which is greater than the claimed 4 bonds.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ligand structure of Schmid and Ishihara to provide the dinuclear arrangement as taught by Maltenberger. One of ordinary skill would have been motivated to make this modification because Maltenberger teaches that these compounds “increase the efficiency of components containing these layers” [0010].

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789